DETAILED ACTION
This Office action for U.S. Patent Application No. 17/179,428 is responsive to communications filed 12 October 2022, in reply to the Non-Final Rejection of 14 July 2022.
Claims 1–8 and 10–21 are pending, of which claims 13–21 are new.
In the previous Office action, Applicant was required under 37 C.F.R. § 1.105 to provide a document referred to in the specification.  Claim 9 was objected to provisionally under 37 C.F.R. § 1.75 as a substantial duplicate of claim 8.  Claims 1–5 and 10 were rejected under 35 U.S.C. § 102(a)(1) as anticipated by CN 107451963 A (“Liang”).  Claims 6–9, 11, and 12 were rejected under 35 U.S.C. § 103 as obvious over Liang in view of U.S. Patent Application Publication No. 2014/0081083 A1 (“Morita”).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments to the claims have been considered.  The objection to claim 9 as a substantial duplicate of claim 8 is withdrawn as moot due to the cancellation of claim 9.

Response to Arguments
Applicant's arguments filed with respect to claim have been fully considered but they are not persuasive.  During prosecution, all claims are to be given their broadest reasonable interpretation consistent with the specification.  M.P.E.P. § 2111.  As a corollary, it is improper to import claim limitations from the specification that themselves are not part of the claim (M.P.E.P. § 2111.01(II)), but the claims are presumed to be interpreted according to their plain meaning to one of ordinary skill in the art (M.P.E.P. § 2111.01(I)).  Here, what is claimed is a “brightness index value” for pixels in an image “for controlling emission brightness of each light emitting element arranged in each of a plurality of divided areas of a display screen”.  Claim 1 itself does not demand any further special interpretation of a pixel’s brightness index value than as its ordinary brightness value, such as a luma value in a standard luma-chroma color scheme or monochrome scheme, nor the emission brightness be anything more than the brightness of an LED corresponding to a pixel required to illuminate the pixel at its specific brightness encoded with a brightness index value.  In other words, it is unclear from claim 1 how “controlling emission brightness of each light emitting element” or “controlling illumination light of the display screen” must be a distinct step than controlling or adjusting the brightness of each pixel when the pixels are displayed on the display screen.  Claim 1 does not require, for example, adjusting a universal brightness setting or mode on a display device if an area of interest is specified, if that is what is intended to be claimed.

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1–5, 10, 14–16, and 20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by CN-107451963-A (“Liang”).  A machine translation of record is relied on, including for pagination.
Liang, directed to a nasal endoscope, teaches with respect to claim 1, a medical image processing device comprising:
circuitry (4, processing module) configured to
acquire a captured image obtained by capturing an image of a subject (2, step 100 of collecting image within nasal cavity);
specify an area of interest among a plurality of image areas in the captured image (1–3, perivascular tissue, that is, tissue surrounding a blood vessel);
adjust a brightness index value which is an index of brightness for each pixel in the captured image . . . to emphasize the area of interest in the plurality of the image areas with respect to other areas (2, 4, Equation 1, for each pixel (x, y) multiply original image value f by filter template w); and
output the brightness index value to a display device for controlling emission brightness of each light emitting element arranged in each of a plurality of divided areas of a display screen in the display device for displaying the captured image (2–3, effect of filtering is to brighten or highlight perivascular tissue of interest as image is output in step 800).

Regarding claim 2, Liang teaches the medical image processing device according to claim 1, wherein the circuitry is configured to adjust the brightness index value such that the brightness index value for each pixel in the other areas is darkened (2–3, effect of filtering is to dim blood vessels).

Regarding claim 3, Liang teaches the medical imaging processing device according to claim 1, wherein the circuitry is configured to
multiply the brightness index value for each pixel in the area of interest by a first multiplier (2–4; low-pass spatial filtering uses nearest neighbors to get filter value for particular pixel, consequently, bright perivascular tissue pixels in blue channel surrounded by other perivascular tissue are filtered to be brighter), and
multiply the brightness index value for each pixel in the other areas by a second multiplier smaller than the first multiplier (id., dark blood vessel pixels in blue channel surrounded by other blood vessel pixels are filtered to be dimmer).

Regarding claim 4, Liang teaches the medical image processing device according to claim 1, wherein the circuitry is configured to multiply the brightness index value for each pixel in the other areas by a multiplier that decreases as a distance from the area of interest increases (2–4, low-pass spatial filtering enhances high-value blue-channel pixels surrounded by other such pixels as characterize perivascular tissue, and dims low-value blue-channel pixels surrounded by other such pixels as characterize blood vessels).

Regarding claim 5, Liang teaches the medical image processing device according to claim 1, wherein the circuitry is configured to multiply the brightness index value for each pixel in the plurality of the image areas by a multiplier that decreases as a distance from a center of the area of interest increases ((2–4, low-pass spatial filtering enhances high-value blue-channel pixels surrounded by other such pixels as characterize perivascular tissue, and dims low-value blue-channel pixels surrounded by other such pixels as characterize blood vessels).

Regarding claim 10, Liang teaches the medical image processing device according to claim 1, wherein the circuitry is further configured to execute enlargement processing of enlarging a specific area including the area of interest in the captured image (cl. 1, step 600 includes magnifying image after superimposing enhanced image over original), and
adjust the brightness index value for each pixel in an area other than the area of interest in the specific area so as to be darker than before the enlargement processing is executed, after the enlargement processing is executed (id., combining dark blood vessel image with original for output).

Regarding claim 14, Liang teaches the medical image processing device according to claim 3, wherein the first multiplier is a first fixed value and the second multiplier is a second fixed value (formula 2, parameters for blue and green channels).

Regarding claims 15 and 16, Liang teaches the medical image processing device of claims 3 and 4, wherein the multiplier decreases continuously as the distance from the [center of] the area of interest increases (2–4, low-pass spatial filtering enhances high-value blue-channel pixels surrounded by other such pixels as characterize perivascular tissue, and dims low-value blue-channel pixels surrounded by other such pixels as characterize blood vessels).

Regarding claim 20, Liang teaches a medical image processing method . . . comprising:
acquiring a captured image obtained by capturing an image of a subject (2, step 100 of collecting image within nasal cavity);
specifying an area of interest among a plurality of image areas in the captured image (1–3, perivascular tissue, that is, tissue surrounding a blood vessel);
adjusting a brightness index value which is an index of brightness for each pixel in the captured image . . . to emphasize the area of interest in the plurality of the image areas with respect to other areas (2, 4, Equation 1, for each pixel (x, y) multiply original image value f by filter template w); and
outputting the brightness index value to a display device for controlling emission brightness of each light emitting element arranged in each of a plurality of divided areas of a display screen in the display device for displaying the captured image (2–3, effect of filtering is to brighten or highlight perivascular tissue of interest as image is output in step 800).

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6–8, 11–13, 17–19, and 21 are rejected under 35 U.S.C. § 103 as being unpatentable over Liang in view of U.S. Patent Application Publication No. 2014/0081083 A1 (“Morita”).
Claim 6 is directed to using the area of interest for controlling a focal position of an imaging device.  Liang does not teach this limitation.  However, Morita, directed to an endoscope, teaches with respect to claim 6, the medical imaging processing device according to claim 1,
wherein the area of interest is a detection area for calculating an evaluation value used for at least one control of a first control for controlling a focal position of an imaging device that generates the captured image (Morita ¶¶ 0421–29, 0441–47; defocusing red-out background area in contrast with focused attention area) and
a second control for controlling the brightness of the captured image (¶¶ 0415–16, brightening attention area and dimming red-out area).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the Liang endoscope to focus on perivascular areas of attention and defocus blood vessels not of attention, as in Morita, in order to observe the desired areas of attention more easily.  Morita ¶ 0415.

Regarding claim 7, Liang in view of Morita teaches the medical image processing device according to claim 1, wherein the area of interest is an area including an image center of the captured image (Morita Figs. 46A–B, correction moves red-out area away from image center).

Regarding claim 8, Liang in view of Morita teaches the medical image processing device according to claim 1, wherein
the captured image is an image obtained by capturing fluorescence from the subject irradiated with excitation light (Morita ¶ 0330, fluorescence imaging by applying excitation light), and
the area of interest is an area in which an intensity of a fluorescent component is a specific threshold value of more (¶¶ 0296–308, lesion detected as having color component intensities above values consistent with a certain hue).

Regarding claim 11, Liang in view of Morita teaches the medical image processing device according to claim 1, wherein the brightness index value is at least one of a Y value, a Cb value, and a Cr value for each pixel in the captured image (Morita ¶¶ 0423–24, operation in YCbCr color space)

Regarding claim 12, Liang in view of Morita teaches a medical observation system  comprising:
the medical image processing device according to claim 1 (claim 1 rejection supra); and
a display device configured to display the captured image processed by the medical image processing device (Morita Fig. 3, display section), wherein the display device includes a plurality of light emitting elements arranged for each of a plurality of divided areas of the display screen and whose emission brightness is controlled according to the brightness index value (Liang Figs. 3–7, images).

Regarding claim 13, Liang in view of Morita teaches the medical observation system according to claim 12, wherein the display device controls the emission brightness of each light emitting element to be maintained between display of different images (Morita ¶¶ 0072, 0086; image signals are “maintained” in appropriate brightness for viewing).

Regarding claim 17, Liang in view of Morita teaches the medical image processing device according to claim 1, wherein the area of interest is different from a detection area for calculating an evaluation value used for at least one control of a first control for controlling a focal position of an imaging device that generates the captured image (Morita ¶¶ 0421–29, 0441–47; defocusing red-out background area in contrast with focused attention area) and
a second control for controlling the brightness of the captured image (¶¶ 0415–16, brightening attention area and dimming red-out area).

Regarding claim 18, Liang in view of Morita teaches the medical image processing device according to claim 1, wherein, before the circuitry specifies the area of interest, the circuitry is configured to:
set a detection area in the captured image (Morita Fig. 46A, ¶ 0415; red-out area that is the center and focus of the image before correction); and
calculate an evaluation value used for at least one control of a first control for controlling a focal position of an imaging device and a second control for controlling the brightness of the captured image (id., brightness of red-out area before dimming control).

Regarding claim 19, Liang in view of Morita teaches the medical image processing device according to claim 1, wherein, before the circuitry specifies the area of interest, the circuitry is configured to adjust the brightness of the captured image (Morita Fig. 46A, ¶ 0415, initial brightness of red-out image before dimming correction).

Regarding claim 21, Liang in view of Morita teaches the method according to claim 20, wherein, before specifying the area of interest (Morita Fig. 46A, ¶ 0415, initial red-out image before correction), further comprising:
setting a detection area in the captured image (id., red-out area in image before correction); and
calculating an evaluation value used for at least one control of a first control for controlling a focal position of an imaging device and a second control for controlling the brightness of the captured image (id., brightness of red-out area before dimming control).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David N Werner whose telephone number is (571)272-9662. The examiner can normally be reached M--F 7:30--4:00 Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571.272.7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David N Werner/Primary Examiner, Art Unit 2487